ACCEPTED
                                                                                                       06-14-00228-CR
                                                                                            SIXTH COURT OF APPEALS
                                                                                                  TEXARKANA, TEXAS
                                                                                                  6/15/2015 9:24:00 AM
                                                                                                      DEBBIE AUTREY
                                                                                                                CLERK

                                           NO. 06-14-00228-CR

                                                                                     FILED IN
                                                                              6th COURT OF APPEALS
DAVID GARCIA REYES,                                   §          COURT OF APPEALS
                                                                                TEXARKANA, TEXAS
    APPELLANT                                         §                       6/15/2015 9:24:00 AM
                                                      §          IN THE SIXTH DISTRICT
                                                                                  DEBBIE AUTREY
         v.                                           §                               Clerk
                                                      §          OF TEXAS AT DALLAS
THE STATE OF TEXAS,                                   §
    APPELLEE                                          §

              STATE’S FIRST MOTION FOR EXTENSION OF TIME
                             TO FILE BRIEF

TO THE HONORABLE COURT OF APPEALS:

         COMES NOW the State of Texas, through the Criminal District Attorney of

Dallas County, and respectfully requests that this Court extend the deadline for

filing of the State’s Brief. See Tex. R. App. P. 38.6(d). In support of this Motion,

the State would show the Court the following:

                                                           I.

         On November 7, 2014, a jury found appellant guilty of sexual assault of a

child and sentenced him to fifteen years’ confinement.

                                                           II.

         Appellant filed his brief on appeal on May 13, 2015. Under Rule 38.6 of the

Texas Rules of Appellate Procedure, the State’s brief was due June 12, 2015. The

State requests a thirty-day extension of time to file its brief, setting the new

deadline to July 12, 2015.


State’s First Motion for Extension of Time to File Brief                                           1
                                                           III.

         No prior extension has been granted to the State in this case.

                                                           IV.

         There is a reasonable explanation for the State’s need for an extension.

Since receiving appellant’s brief, the undersigned counsel has filed responses to

thirteen post-conviction applications for writs of habeas corpus, along with

proposed findings on each writ. Counsel also represented the State in a hearing on

a post-conviction application for writ of habeas corpus that involved a claim of

ineffective assistance (Ex parte Carlos Rodriguez, W14-30634-W(A)). Finally,

counsel was recently assigned to an accelerated appeal in which the State’s brief is

due June 16, 2015 (Dillard v. State, No. 05-15-00488-CR). For these reasons,

additional time is necessary for the preparation and filing of the State’s brief on

this matter.

         WHEREFORE, PREMISES CONSIDERED, the State respectfully requests

that the filing deadline for the State’s brief be extended to July 12, 2015.




State’s First Motion for Extension of Time to File Brief                           2
                                                           Respectfully submitted,

                                                           /s/ Grace E. Shin

Susan Hawk                                                 Grace E. Shin
Criminal District Attorney                                 Assistant District Attorney
Dallas County, Texas                                       State Bar No. 24033062
                                                           Frank Crowley Courts Bldg.
                                                           133 N. Riverfront Blvd., LB-19
                                                           Dallas, Texas 75207-4399
                                                           (214) 653-3631
                                                           (214) 653-3643 fax


                                   CERTIFICATE OF SERVICE

      I hereby certify that a true copy of this Motion has been served on
appellant’s attorney, Kathleen Walsh, via eFile at bordiway@sualaw.com on on
June 15, 2015.

                                                           /s/ Grace E. Shin
                                                           _______________________
                                                           Grace E. Shin




State’s First Motion for Extension of Time to File Brief                                    3